Exhibit 10.41

 

 

 

WILLIS ENGINE SECURITIZATION TRUST

Issuer

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES B1 SUPPLEMENT

 

Dated as of August 9, 2005

 

to

 

INDENTURE

 

Dated as of August 9, 2005

 

--------------------------------------------------------------------------------

 

SERIES B1 NOTES

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

 

Section 1.01.

Definitions

 

 

 

 

ARTICLE II

 

 

 

CREATION OF THE SERIES B1 NOTES

 

 

 

Section 2.01.

Designation

 

Section 2.02.

Authentication and Delivery

 

Section 2.03.

Interest Payments on the Series B1 Notes

 

Section 2.04.

Principal Payments on the Series B1 Notes

 

Section 2.05.

Prepayment of Principal on the Series B1 Notes

 

Section 2.06.

Manner of Payment

 

Section 2.07.

Restrictions on Transfer

 

Section 2.08.

Final Maturity Date

 

Section 2.09.

Payment Date Schedule

 

 

 

 

ARTICLE III

 

 

 

SERIES B1 ACCOUNT AND ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN

 

 

 

Section 3.01.

Series B1 Series Account

 

Section 3.02.

Distributions from Series B1 Series Account

 

 

 

 

ARTICLE IV

 

 

 

CONDITIONS TO ISSUANCE

 

 

 

Section 4.01.

Conditions to Issuance

 

 

 

 

ARTICLE V

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 5.01.

Indenture Representations and Warranties

 

 

 

 

ARTICLE VI

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

Section 6.01.

Ratification of Indenture

 

Section 6.02.

Counterparts

 

Section 6.03.

Governing Law

 

Section 6.04.

Notices to Rating Agencies

 

 

i

--------------------------------------------------------------------------------


 

Section 6.05.

Statutory References

 

Section 6.06.

Amendments and Modifications

 

Section 6.07.

Waiver of Jury Trial

 

Section 6.08.

Appointment of Representative

 

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Series B1 Note

 

EXHIBIT B

Form of Certificate to be Given by Noteholders

 

EXHIBIT C

Form of Certificate to be Given by Euroclear or Clearstream

 

EXHIBIT D

Form of Certificate to be Given by Transferee of Beneficial Trust Interest In a
Regulation S Temporary Book Entry Note

 

EXHIBIT E

Form of Transfer Certificate for Exchange or Transfer From 144A Book Entry Note
to Regulations S Book Entry Note

 

 

 

 

SCHEDULES

 

 

 

SCHEDULE 1

Series B1 Scheduled Targeted Principal Balance by Payment Date

 

 

ii

--------------------------------------------------------------------------------


 

SERIES B1 SUPPLEMENT, dated as of August 9, 2005 (the “Supplement”), issued
pursuant to, and incorporating the terms of, the Indenture, dated as of
August 9, 2005 (as amended, modified or supplemented from time to time, the
“Indenture”) between WILLIS ENGINE SECURITIZATION TRUST, a Delaware statutory
trust (“WEST”), and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York banking
corporation, as Indenture Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
a Series of Notes to be issued pursuant to this Supplement and designated as
“Willis Engine Securitization Trust Series B1 Floating Rate Secured Notes”;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

Definitions; Calculation Guidelines

 

Section 1.01.          Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture.  Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in
Section 2.05(b) hereof.

 

“Closing Date” means August 9, 2005.

 

“Initial Purchasers” means Fortis Capital Corp. and HSH Nordbank A.G., as the
purchasers of the Series B1 Notes in the Series B1 Note Purchase Agreement.

 

“Issuance Expenses” means (a) the commission payable to the Initial Purchaser in
respect of the issuance of the Series B1  Notes and the fees payable to the
Structuring Agent and the Co-Structuring Agent that are calculated with respect
to the Outstanding Principal Balance of the Series B1 Notes and (b) the portion
of the of the expenses of the Initial Purchaser, the Structuring Agent and the
Co-Structuring Agents that are allocable to the Series B1 Notes, as agreed by
WEST and such parties.

 

“Majority of Holders” means, with respect to the Series B1 Notes as of any date
of determination, Series B1 Noteholders that, individually or in the aggregate,
own Series B1 Notes representing more than fifty percent (50%) of the then
aggregate Series B1 Note Principal Balance.

 

“Offering Memorandum” shall mean the Offering Memorandum, dated July 28, 2005,
prepared by WEST in connection with the offering of the Series A1 Notes.

 

--------------------------------------------------------------------------------


 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all or a portion
of the Outstanding Principal Balance of the Series A Notes in accordance with
the terms of this Supplement.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(a) hereof.

 

“Rating Agencies” for the Series B1 Notes means Fitch and Moody’s.

 

“Redemption Price” shall mean the Outstanding Principal Balance of the Series A2
Notes in an Optional Redemption in whole, and the portion of the Outstanding
Principal Balance being redeemed, in an Optional Redemption in part, without any
Redemption Premium.

 

“Scheduled Principal Payment Amount” means, for the Series B1 Notes on any
Payment Date, the excess, if any, of (x) the sum of the then Outstanding
Principal Balance of all Series B1 Notes (assuming that all Scheduled Principal
Payment amounts for all prior Payment Dates have been pain in full), over (y)
the Scheduled Targeted Principal Balance for the Series B1 Notes for such
Payment Date.

 

“Scheduled Targeted Principal Balance” means for the Series B1 Notes for each
Payment Date, the amount set forth opposite such Payment Date on Schedule 1
hereto under the column entitled “Scheduled Targeted Principal Balance,” as
adjusted from time to time pursuant to Section 2.04(b) or
Section 2.05(c) hereof.

 

“Series B1 Additional Interest” means interest at the Stated Interest Rate on
the aggregate amount of any unpaid interest on the Series B1 Notes (including
any unpaid portion of the Series A1 Base Interest Amount and Series B1
Supplemental Interest Amount and any Series B1 Additional Interest Amount).

 

“Series B1 Additional Interest Amount” means, for any Payment Date, an amount
equal to the Series B1 Additional Interest on the aggregate amount of unpaid
interest (including any unpaid portion of any Series B1 Base Interest Amount and
Series B1 Supplemental Base Interest Amount and any Series B1 Additional
Interest Amount) that was due and payable on the Series B1 Notes on any prior
Payment Date.  The Series B1 Additional Interest Amount constitutes the
Additional Interest Amount for the Series B1 Notes for purposes of Sections 3.12
and 3.13 of the Indenture.

 

“Series B1 Base Interest Amount” means, for any Payment Date, an amount equal to
the accrued and unpaid interest at the Series B1 Base Interest Rate on the
Outstanding Principal Balance of the Series B1 Notes for the Interest Accrual
Period ending on such Payment Date.  The Series B1 Base Interest Amount
constitutes the Base Interest Amount for the Series B1 Notes for purposes of
Sections 3.12 and 3.13 of the Indenture.

 

2

--------------------------------------------------------------------------------


 

“Series B1 Base Interest Rate” means, for each Interest Accrual Period,
One-Month LIBOR plus 3.00 % per annum.

 

“Series B1 Definitive Notes” means Series B1 Notes in the form attached as
Exhibit A hereto, with the applicable legend for Definitive Notes required by
Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series B1 Expected Final Payment Date” means July 15, 2020.

 

“Series B1 Final Payment Date” means August 15, 2030.

 

“Series B1 Interest Amount” means, for any Payment Date, an amount equal to the
sum of the Series B1 Base Interest Amount, the Series B1 Supplemental Interest
Amount and the Series B1 Additional Interest Amount due and payable on the
Series B1 Notes on such Payment Date.

 

“Series B1 Noteholder” means, at any time of determination for the Series B1
Notes, any person in whose name a Series B1 Note is registered in the Register.

 

“Series B1 Note Purchase Agreement” means the Series B1 Note Purchase Agreement,
dated as of August 9, 2005, among WEST, Willis and the Initial Purchasers.

 

“Series B1 Notes” means the Series of Notes designated as the “Willis Engine
Securitization Trust Series B1 Floating Rate Secured Notes” to be issued on the
Closing Date and having the terms and conditions specified in this Supplement,
substantially in the form of Exhibit A hereto, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series B1 144A Book Entry Notes” means Series B1 Notes in the form attached as
Exhibit A hereto, with the applicable legend for 144A Book Entry Notes required
by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series B1 Regulation S Temporary Book Entry Notes” means Series B1 Notes in the
form attached as Exhibit A hereto, with the applicable legend for Regulation S
Temporary Book Entry Notes required by Section 2.02 of the Indenture inscribed
on the face thereof.

 

“Series B1 Series Account” means the Series Account of that name established in
accordance with Section 3.01 hereof and Sections 3.01 and 3.09 of the Indenture.

 

“Series B1 Supplemental Interest Amount” means, for any Payment Date, an amount
equal to the accrued and unpaid interest at the Series B1 Supplemental Interest
Rate on the Outstanding Principal Balance of the Series B1 Notes for the
Interest Accrual Period ending on such Payment Date.  The Series B1 Supplemental
Interest Amount constitutes the Supplemental Interest Amount for the Series B1
Notes for purposes of Sections 3.12 and 3.13 of the Indenture.

 

“Series B1 Supplemental Interest Rate” means, for each Interest Accrual Period,
3.00 % per annum.

 

3

--------------------------------------------------------------------------------


 

“Series B1 Supplemental Principal Payment Amount” means, for the Series B1 Notes
on any Payment Date, the amount (if any) of a Series B Supplemental Principal
Payment Amount allocated and paid to the Series B1 Notes on such Payment Date in
accordance with the provisions of Sections 3.13 and 3.14(b) of the Indenture.

 

“Series B1 Transaction Documents” means any and all of this Supplement, the
Series B1 Notes, the other Related Documents, as any of the foregoing may from
time to time be amended, modified, supplemented or renewed.

 

“Specified Period” shall mean one month.

 

“Series B1 Unrestricted Book-Entry Notes” means Series B1 Notes in the form of
Exhibit A hereto, with the applicable legend required by Section 2.02 of the
Indenture for Unrestricted Book-Entry Notes inscribed on the face thereof.

 

“Willis” means Willis Lease Finance Corporation, a Delaware corporation.

 

(b)           The conventions of construction and usage set forth in
Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

ARTICLE II

 

Creation of the Series B1 Notes

 

Section 2.01.          Designation.

 

(a)           There is hereby created a Series of Series A Term Notes to be
issued pursuant to the Indenture and this Supplement and to be known as the
“Willis Engine Securitization Trust Series B1 Floating Rate Secured Notes,”
referred to herein as the “Series B1 Notes.”  The Series B1 Notes will be issued
in the initial principal balance of $28,276,878.00 and will not have priority
over any other Series of Series B Notes except to the extent set forth in the
Supplement for such other Series and the Indenture. The Series Issuance Date of
the Series B1 Notes is August 9, 2005.  The Series B1 Notes are classified as
“Term Notes,” “Series B Notes,” Series B Term Notes,” and “Floating Rate Notes,”
as each such term is used in the Indenture.  The Series B1 Notes will be rated
on the Closing Date by each of Moody’s and Fitch.

 

(b)           The first Payment Date with respect to the Series B1 Notes shall
be on August 15, 2005.

 

(c)           Payments of principal on the Series B1 Notes shall be payable from
funds on deposit in the Series B1 Series Account or otherwise at the times and
in the amounts set forth in Article III of the Indenture and Sections 2.04, 2.05
and 3.02 of this Supplement.

 

(d)           WEST shall pay Issuance Expenses out of the proceeds of the
Series B1 Notes on the Series Issuance Date.

 

4

--------------------------------------------------------------------------------


 

(e)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02.          Authentication and Delivery.

 

(a)           On the Series Issuance Date, WEST shall sign, and shall direct the
Indenture Trustee in writing pursuant to Section 2.01(c) of the Indenture to
duly authenticate, and the Indenture Trustee, upon receiving such direction,
(i) shall authenticate, subject to compliance with the conditions precedent set
forth in Section 4.01 hereof, the Series B1 Notes in accordance with such
written directions, and (ii) subject to compliance with the conditions precedent
set forth in Section 4.01 hereof, shall deliver such Series B1 Notes to the
Initial Purchaser in accordance with such written directions.  The Series B1
Notes shall be issued initially as Definitive Notes.  The Series B1 Notes may
subsequently be converted into Book Entry Notes with consent of WEST and the
Majority of Holders.

 

(b)           The Series B1 Notes are not being registered with the SEC and may
not be sold, transferred or otherwise disposed of except in compliance with the
provisions of the Indenture and except as follows:

 

(i)            to Persons that the transferring Person reasonably believes are
Qualified Institutional Buyers in reliance on the exemption from the
registration requirements of the Securities Act provided by Rule 144A;

 

(ii)           in offshore transactions in reliance on Regulation S;

 

(iii)          to Institutional Accredited Investors that deliver an Investment
Letter to the Indenture Trustee;

 

(c)           The Series B1 Notes shall be executed by manual or facsimile
signature on behalf of the Issuer by a Responsible Officer of the Owner Trustee
and shall be substantially in the form of Exhibit A hereto, as applicable, with
the appropriate legend required by Section 2.02 of the Indenture inscribed on
the face thereof.

 

(d)           The Series B1 Notes shall be issued in minimum denominations of
$100,000 and in integral multiples of $1,000 in excess thereof.

 

Section 2.03.          Interest Payments on the Series B1 Notes.

 

(a)           Interest on Series B1 Notes.  Interest on each Series B1 Note
shall (i) accrue during each Interest Accrual Period at the Series B1 Base
Interest Rate and the Series B1 Supplemental Interest Rate, each to be
calculated separately, (ii) be calculated on the basis of actual days elapsed
over a year of 360 days, (iii) be due and payable in arrears on each Payment
Date and (iv) be calculated based on the Outstanding Principal Balance of such
Series B1 Note during such Interest Accrual Period. All amounts of Series B1
Base Interest Amount and Series B1 Supplemental Interest Amount shall be due and
payable on the earlier to occur of (i) the date on which the Series B1 Notes
have been accelerated in accordance with the provisions of Section 4.02 of the
Indenture and (ii) the Series B1 Final Maturity Date.  On each Reference Date,
the Indenture Trustee shall promptly deliver a written notice to the Series B1
Noteholders specifying the Series B1 Base Interest Rate for the related Interest
Accrual Period.

 

5

--------------------------------------------------------------------------------


 

(b)           Additional Interest.  If WEST shall fail to pay the Series B1 Base
Interest Amount or the Series B1 Supplemental Interest Amount on any Series B1
Note when due, or any other amount becoming due under this Supplement (other
than payments of principal on the Series B1 Notes), WEST shall, from time to
time, pay Series B1 Additional Interest on such unpaid amounts, to the extent
permitted by applicable law, to, but not including, the date of actual payment
(after as well as before judgment), for the period during which such interest or
other amount shall be unpaid from the due date of such payment to the date of
actual payment thereof. Any such interest shall be payable at the times and
subject to the priorities set forth in Section 3.02 of this Supplement and
Section 3.13 of the Indenture.  All amounts of Series B1 Additional Interest
shall be due and payable on the earlier to occur of (i) the date on which the
Series B1 Notes have been accelerated in accordance with the provisions of
Section 4.02 of the Indenture and (ii) the Series B1 Final Maturity Date.

 

(c)           Maximum Interest Rate.  In no event shall the interest charged
with respect to a Series B1 Note exceed the maximum amount permitted by
applicable law.  If at any time the Series B1 Interest Amount charged with
respect to the Series B1 Notes exceeds the maximum rate permitted by applicable
law, the rate of interest to accrue pursuant to this Supplement and such
Series B1 Note shall be limited to the maximum rate permitted by applicable law,
but any subsequent reductions in the One-Month LIBOR shall not reduce the
interest to accrue on such Series B1 Note below the maximum amount permitted by
Applicable Law until the total amount of interest accrued on such Series B1 Note
equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest rate had at all times been in effect.  If the total
amount of interest paid or accrued on the Series B1 Note under the foregoing
provisions is less than the total amount of interest that would have accrued if
the interest rate had at all times been in effect, WEST agrees to pay to the
Series B1 Noteholders an amount equal to the difference between (a) the lesser
of (i) the amount of interest that would have accrued if the maximum rate
permitted by applicable law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
equal to the Series B1 Interest Amount, and (b) the amount of interest accrued
in accordance with the other provisions of this Supplement.

 

Section 2.04.          Principal Payments on the Series B1 Notes.

 

(a)           The Scheduled Principal Payment Amount calculated for the
Series B1 Notes for each Payment Date shall be payable to the Holders of the
Series B1 Notes on each Payment Date from amounts deposited in the Series B1
Series Account on such Payment Date as provided in Section 3.13 of the Indenture
and Section 3.02 of this Supplement.  In addition, any portion of the Series B
Supplemental Principal Payment Amount for any Payment Date to the Series B1
Notes pursuant to Section 3.14(b) of the Indenture shall be payable to the
Holders of the Series B1 Notes on such Payment Date from amounts deposited in
the Series B1 Series Account as provided in Section 3.13 of the Indenture and
Section 3.02 of this Supplement.  So long as an Early Amortization Event or an
Event of Default is then continuing, then, in addition to the foregoing, the
Outstanding Principal Balance of the Series B1 Notes shall be payable on each
Payment Date to the extent that amounts are available for such purpose in
accordance with

 

6

--------------------------------------------------------------------------------


 

the provisions of Section 3.13 of the Indenture and Section 3.02 of this
Supplement. The unpaid principal amount of the Series B1 Notes together with all
unpaid interest (including all Additional Interest), fees, expenses, costs and
other amounts payable by WEST pursuant to the terms of the Indenture and this
Supplement shall be due and payable in full on the Series B1 Final Payment Date.

 

(b)           The Scheduled Targeted Principal Balances for the Series B1 Notes
shall be adjusted at the times and in the manner indicated in Section 3.18 of
the Indenture.

 

Section 2.05.          Prepayment of Principal on the Series B1 Notes.

 

(a)           WEST will have the option to prepay, in an Optional Redemption on
any Payment Date occurring on or after the fifth anniversary of the
Series Issuance Date (each such Payment Date, an “Optional Redemption Date”)
all, or any portion, of the Outstanding Principal Balance of the Series B1 Notes
on such Payment Date, in a minimum amount of Two Hundred Fifty Thousand Dollars
($250,000), for the Redemption Price of the Outstanding Principal Balance of the
Series B1 Notes being prepaid, together with accrued interest thereon to the
date of such prepayment.  WEST may not make such prepayment from funds in the
Collections Account, the Series B1 Series Account or the Senior Restricted Cash
Account, except to the extent that funds in any such Account would otherwise be
payable to WEST in accordance with the terms of this Supplement and the
Indenture.  Any Optional Redemption in connection with a Refinancing funded with
the proceeds of Additional Notes must be in whole, and any other Optional
Redemption financed with funds other than funds in the Collections Account or
the proceeds of Additional Notes may be whole or in part.

 

(b)           If there is any Balance in the Engine Acquisition Account at the
end of the Delivery Period beginning on the Initial Closing Date, the portion
thereof allocated to the Series B1 Notes in accordance with Section 3.15(b) of
the Indenture shall be applied to the prepayment of the Series B1 Notes as
provided in Section 3.16 of the Indenture on the next succeeding Payment Date
(the “Acquisition Redemption Date”) after the end of such Delivery Period.

 

(c)           The Scheduled Targeted Principal Balances for the Series B1 Notes
on the Optional Redemption Date or the Acquisition Redemption Date, as
applicable, and on each succeeding Payment Date shall be adjusted as provided in
Section 3.18(b) of the Indenture.

 

Section 2.06.          Manner of Payment.  All payments of principal and
interest on the Series B1 Notes payable on each Payment Date shall be paid to
the Series B1 Noteholders reflected in the Register as of the related Record
Date by wire transfer of immediately available funds for receipt prior to
1:00 p.m. (New York City time) on such Payment Date. Any payments received by
the Series B1 Noteholders after 1:00 p.m. (New York City time) on any day shall
be considered to have been received on the next succeeding Business Day.

 

Section 2.07.          Restrictions on Transfer.  On the Closing Date, WEST
shall sell the Series B1 Notes to the Initial Purchaser pursuant to the
Series B1 Note Purchase Agreement and deliver such Series B1 Notes in accordance
herewith and therewith.  Thereafter, no Series B1 Note may be sold, transferred
or otherwise disposed of except in compliance with the provisions of the
Indenture. Except as provided in the Indenture, the Indenture Trustee shall have

 

7

--------------------------------------------------------------------------------


 

no obligations or duties with respect to determining whether any transfers of
the Series B1 Notes are made in accordance with the Securities Act or any other
law; provided that with respect to Definitive Notes, the Indenture Trustee shall
enforce such transfer restrictions in accordance with the terms set forth in
this Supplement.

 

Section 2.08.          Final Maturity Date.  The unpaid principal amount of the
Series B1 Notes together with all unpaid interest (including all Additional
Interest and Conversion Step-Up Interest), fees, expenses, costs and other
amounts payable by WEST pursuant to the terms of the Indenture, this Supplement
and the other Series B1 Transaction Documents shall be due and payable in full
on the earlier to occur of (i) the date on which the Series B1 Notes have been
accelerated in accordance with the provisions of Section 4.02 of the Indenture
and (ii) the Series B1 Final Maturity Date.

 

Section 2.09.          Payment Date Schedule.  The Administrative Agent shall
distribute a copy of each Payment Date Schedule delivered pursuant to
Section 3.12(e) of the Indenture to the Series B1 Noteholders.

 

ARTICLE III

 

Series B1 Account and Allocation and
Application of Amounts Therein

 

Section 3.01.          Series B1 Series Account.  The Indenture Trustee shall
establish on the Closing Date pursuant to Sections 3.01 and 3.09 of the
Indenture and shall maintain, so long as any Series B1 Note is Outstanding, an
Eligible Account which shall be designated as the “Series B1 Series Account,”
which account shall be held in the name of the Indenture Trustee for the benefit
of the Series B1 Noteholders. All deposits of funds by, or for the benefit of,
the Series B1 Noteholders from the Collections Account and the Senior Restricted
Cash Account shall be accumulated in, and withdrawn from, the Series B1
Series Account in accordance with the provisions of the Indenture and this
Supplement.

 

Section 3.02.          Distributions from Series B1 Series Account.  On each
Payment Date, the Indenture Trustee shall distribute funds then on deposit in
the Series B1 Series Account in accordance with the provisions of either
subsection (a), (b) or (c) of this Section 3.02.

 

(a)           If neither an Early Amortization Event nor an Indenture Event of
Default shall have occurred and be continuing with respect to any Series of
Notes:

 

i.                  To each Holder of a Series B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series B1 Base Interest
Payment for each such Payment Date;

 

ii.               To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series B1 Notes on such
Payment Date;

 

8

--------------------------------------------------------------------------------


 

iii.            To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the Series A Supplemental Principal
Payment Amount (if any) then due and payable to the Holders of the Series B1
Notes on such Payment Date;

 

iv.           To each Holder of a Series B1 Note on the related Record Date, an
amount equal to its pro rata portion of the Series B1 Supplemental Interest
Amount and any Series B1 Additional Interest Amount then due and payable by WEST
to the Series B1 Noteholders;

 

v.              To each Holder of a Series B1 Note on the related Record Date,
any Noteholder Indemnified Amounts due and payable to such Noteholder; and

 

vi.           After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series B1 Series Account.

 

(b)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, so long as the Indenture Trustee shall not have
received a Collateral Liquidation Notice:

 

i.                  To each Holder of a Series B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series B1 Base Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the Scheduled Principal Payment
Amount then due and payable to the Holders of the Series B1 Notes on such
Payment Date;

 

iii.            To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the Series B1 Supplemental Interest
Amount and any Series B1 Additional Interest Amount then due and payable by WEST
to the Series B1 Noteholders;

 

iv.           To each Holder of a Series B1 Note on the related Record Date, an
amount equal to its pro rata portion of the then unpaid principal balances of
the Series B1 Notes then Outstanding until the Outstanding Principal Balance of
all Series B1 Notes has been reduced to zero;

 

v.              To each Holder of a Series B1 Note on the related Record Date,
any Noteholder Indemnified Amounts due and payable to such Noteholder; and

 

vi.           After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series B1 Series Account.

 

9

--------------------------------------------------------------------------------


 

(c)           If either an Early Amortization Event or an Event of Default shall
have occurred and be continuing, and the Indenture Trustee shall have received a
Collateral Liquidation Notice:

 

i.                  To each Holder of a Series B1 Note on the related Record
Date, an amount equal to its pro rata portion of the Series B1 Stated Interest
Amount for such Payment Date;

 

ii.               To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the Series B1 Supplemental Interest
Amount and any Series B1 Additional Interest Amount then due and payable by WEST
to the Series B1 Noteholders;

 

iii.            To each Holder of a Series B1 Note on the related Record Date,
an amount equal to its pro rata portion of the then Outstanding Principal
Balances of the Series B1 Notes then Outstanding until the Outstanding Principal
Balance of all Series B1 Notes has been reduced to zero;

 

iv.           To each Holder of a Series B1 Note on the related Record Date, any
Noteholder Indemnified Amounts due and payable to such Noteholder; and

 

v.              After payment in full of the foregoing amounts pursuant to this
Section 3.02 of this Supplement, to WEST, any remaining amounts then on deposit
in the Series B1 Series Account.

 

ARTICLE IV

 

Conditions to Issuance

 

Section 4.01.          Conditions to Issuance.  The Indenture Trustee shall not
authenticate the Series B1 Notes unless (a) all conditions to the issuance of
the Series B1 Notes under the Series B1 Note Purchase Agreement shall have been
satisfied, and (b) WEST shall have delivered a certificate to the Indenture
Trustee to the effect that all conditions set forth in the Series B1 Note
Purchase Agreement shall have been satisfied.

 

ARTICLE V

 

Representations and Warranties

 

Section 5.01.          Indenture Representations and Warranties.  To induce the
Series B1 Noteholders to purchase the Series B1 Notes hereunder, WEST hereby
makes to the Indenture Trustee for the benefit of the Series B1 Noteholders as
of the Closing Date all of the representations and warranties set forth in
Section 5.01 of the Indenture.

 

Section 5.02.          Covenants.  To induce the Series B1 Noteholders to
purchase the Indenture Trustee for the benefit of the Series B1 Noteholder as
follows:

 

10

--------------------------------------------------------------------------------


 

(a)           Issuance of Series of Additional Notes.  In addition to the
conditions precedent set forth in Section 9.06 of the Indenture, it shall be an
additional condition precedent to the issuance of each Series of Additional
Notes issued by WEST while the Series B1 Notes are outstanding, that: (1) the
principal balance of such Series of Additional Notes (A) shall be amortized on a
level basis over a period of not less that fifteen (15) years for Scheduled
Principal Payment Amounts on any Series B Notes or (B) if not amortized on a
level basis (x) have a weighted average life that is less than the remaining
weighted average life of any Series of Notes then outstanding and (y) provide
for Scheduled Principal payment Amounts during the period of such remaining
weighted average life that are more than the Scheduled Principal Payment Amounts
that would be payable under the level amortization described in clause (A); and
(2) all Scheduled Principal Payment Amount owing on or prior to the Issuance
Date on the Series B1 Notes shall have been paid in full as the Issuance Date of
such Series of Additional Notes.

 

ARTICLE VI

 

Miscellaneous Provisions

 

Section 6.01.          Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02.          Counterparts.  This Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 6.03.          Governing Law.  THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 6.04.          Notices to Rating Agencies.  Whenever any notice or other
communication is required to be given to the Rating Agencies pursuant to the
Indenture or this Supplement, such notice or communication shall be delivered as
follows: (i) to Moody’s at Moody’s Investors Service, Inc., 99 Church Street,
New York, New York 10004, Attention: ABS Monitoring Group and (ii) if to Fitch
at One State Street Plaza, New York, New York 10004, Attention:
[                  ]. Any rights to notices conveyed to a Rating Agency pursuant
to the terms of this Supplement shall terminate immediately if such Rating
Agency no longer has a rating outstanding with respect to the Series B1 Notes.

 

Section 6.05.          Statutory References.  References in this Supplement and
any other Series B1 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

11

--------------------------------------------------------------------------------


 

Section 6.06.          Amendments and Modifications.  The terms of this
Supplement may be waived, modified or amended only in a written instrument
signed by each of WEST and the Indenture Trustee and, except with respect to the
matters set forth in (and subject to the terms of) Section 9.01 of the
Indenture, only with the prior written consent of the Majority of Holders or,
with respect to the matters set forth in Section 9.02(a) of the Indenture, the
prior written consent of the Holders of all Series B1 Notes then Outstanding.

 

Section 6.07.          Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES B1 TRANSACTION DOCUMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR
THEREOF.

 

Section 6.08.          Appointment of Representative.  The Majority of Holders
shall be authorized to appoint a representative to act on their behalf with such
authority as shall be provided in such appointment, provided that, such
authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series B1 Noteholders.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

By:

/s/ Monica J. Burke

 

 

 

Name: Monica J. Burke

 

 

Title: Controlling Trustee

 

 

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

By:

/s/ Peter T. Becker

 

 

 

Name: Peter T. Becker

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

SERIES B1 SUPPLEMENT

 

FORM OF SERIES B1 NOTE

 

WILLIS ENGINE SECURITIZATION TRUST

SERIES B1 FLOATING RATE SECURED NOTE

 

$[XX]

 

CUSIP No.:

 

No. 1

August     , 2005

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
Cede & Co., or registered assigns, at the principal corporate trust office of
the Indenture Trustee named below, (i) the principal sum of              
Dollars ($                 ), which sum shall be payable on each Payment Date on
the dates and in the amounts set forth in the Indenture, dated as of August 9,
2005 (as amended, restated or otherwise modified from time to time, the
“Indenture”) and the Series B1 Supplement, dated as of August 9, 2005 (as
amended, restated or otherwise modified from time to time, the “Series B1
Supplement”), each between WEST and Deutsche Bank Trust Company Americas, as
indenture trustee (the “Indenture Trustee”), and (ii) interest on the
outstanding principal amount of this Series B1 Note on the dates and in the
amounts set forth in the Indenture and the Series B1 Supplement.  Capitalized
terms not otherwise defined herein will have the meaning set forth in the
Indenture and the Series B1 Supplement.

 

Payment of the principal of and interest on this Series B1 Note shall be made in
lawful money of the United States of America which at the time of payment is
legal tender for payment of public and private debts. The principal balance of,
and interest on this Series B1 Note is payable at the times and in the amounts
set forth in the Indenture and the Series B1 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series B1 Note is one of the authorized notes identified in the title
hereto and issued in the aggregate principal amount of
                                                    Dollars
($                     ) pursuant to the Indenture and the Series B1 Supplement.

 

The Series B1 Notes shall be an obligation of WEST and shall be secured by the
Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series B1 Note is transferable as provided in the Indenture and the
Series B1 Supplement, subject to certain limitations therein contained, only
upon the books for registration and transfer kept by the Indenture Trustee, and
only upon surrender of this Series B1 Note for transfer to the Indenture Trustee
duly endorsed by, or accompanied by a written instrument of transfer in form
reasonably satisfactory to the Indenture Trustee duly executed by, the
registered Holder hereof or his attorney duly authorized in writing. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other

 

A-1

--------------------------------------------------------------------------------


 

governmental charge payable in connection with any transfer or exchange of the
Series B1 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the person in
whose name this Series B1 Note is registered as the absolute owner hereof for
all purposes, and neither WEST, the Indenture Trustee, nor any other such agent
shall be affected by notice to the contrary.

 

The Series B1 Note are subject to Prepayment, at the times and subject to the
conditions set forth in the Indenture and the Series B1 Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series B1 Note may be declared to be
due and payable in the manner and with the effect provided in the Indenture and
the Series B1 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series B1 Note
and on all future holders of this Series B1 Note and of any Series B1 Note
issued in lieu hereof whether or not notation of such consent is made upon this
Series B1 Note. Supplements and amendments to the Indenture and the Series B1
Supplement may be made only to the extent and in circumstances permitted by the
Indenture and the Series B1 Supplement.

 

The Holder of this Series B1 Note shall have no right to enforce the provisions
of the Indenture and the Series B1 Supplement or to institute action to enforce
the covenants, or to take any action with respect to a default under the
Indenture and the Series B1 Supplement, or to institute, appear in or defend any
suit or other proceedings with respect thereto, except as provided under certain
circumstances described in the Indenture and the Series B1 Supplement; provided,
however, that nothing contained in the Indenture and the Series B1 Supplement
shall affect or impair any right of enforcement conferred on the Holder hereof
to enforce any payment of the principal of and interest on this Series B1 Note
on or after the due date thereof; provided further, however, that by acceptance
hereof the Holder is deemed to have covenanted and agreed that it will not
institute against WEST any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable bankruptcy
or similar law, at any time other than at such time as permitted by the
Indenture and the Series B1 Supplement.

 

The indebtedness evidenced by the Series B1 Notes is, to the extent and in the
manner provided in the Indenture, subordinate and subject in right of payment to
the prior payment in full of all Senior Claims (as defined in the Indenture),
and this Series B1 Note is issued subject to such provisions. Each Holder of
this Series B1 Note, by accepting the same, (a) agrees to and shall be bound by
such provisions, (b) authorizes and directs the Indenture Trustee on his behalf
to take such action as may be necessary or appropriate to effectuate the
subordination as provided in the Indenture and (c) appoints the Indenture
Trustee his attorney-in-fact for such purpose.

 

A-2

--------------------------------------------------------------------------------


 

The maturity of this Series B1 Note is subject to acceleration upon the
occurrence and during the continuance of the Events of Default specified in the
Indenture. The Series B1 Noteholders shall not be permitted to deliver a Default
Notice or to exercise any remedy in respect of any such Event of Default until
all interest and principal on the Series A Notes have been paid in full.

 

The Holder of this Series B1 Note agrees, by acceptance hereof, to pay over to
the Administrative Agent any money (including principal, Premium and interest)
paid to it in respect of this Series B1 Note in the event that the Indenture
Trustee, acting in good faith, determines subsequently that such monies were not
paid in accordance with the priority of payment provisions of the Indenture or
as a result of any other mistake of fact or law on the part of the
Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.13 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Noteholder of the subclass affected thereby and each
Noteholder of any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Class of Notes, on behalf of the Holders of all of the Series B1 Notes, to waive
compliance by the Issuer with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver shall be conclusive and binding upon all present and future Holders of
this Series B1 Note and of any Series B1 Note issued upon the registration of
transfer of, in exchange or in lieu of or upon the refinancing of this Series B1
Note, whether or not notation of such consent or waiver is made upon this
Series B1 Note.

 

This Series B1 Note, and the rights and obligations of the parties hereunder,
shall be governed by, and construed and interpreted in accordance with, the laws
of the State of New York without giving effect to principles of conflict of
laws.

 

All terms and provisions of the Indenture and the Series B1 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series B1 Supplement and the issuance of this
Series B1 Note and the issue of which it is a part, do exist, have happened and
have been timely performed in regular form and manner as required by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series B1 Note shall not be entitled to any benefit under the Indenture and the
Series B1 Supplement, or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, West Engine Securitization Trust has caused this Series B1
Note to be duly executed by its duly authorized representative, on this       
day of                        , 2005.

 

A-3

--------------------------------------------------------------------------------


 

 

WILLIS ENGINE SECURITIZATION TRUST

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

This Note is one of the Series B1 Notes described in the within-mentioned
Indenture and the Series B1 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Indenture Trustee

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-4

--------------------------------------------------------------------------------


 

Schedule A

 

Aggregate principal amount of any Series B1 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series B1 Note
exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Exchanged

 

Remaining Principal Amount
of this Series B1 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

SERIES B1 SUPPLEMENT

 

FORM OF CERTIFICATE TO BE GIVEN BY NOTEHOLDERS

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series B1 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series B1 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
the beneficial interest in the Offered Notes held by you for our account is
owned by persons that are not U.S. persons (as defined in Rule 902 under the
Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned has acquired, or intends to
acquire, a beneficial interest in accordance with your operating procedures if
any applicable statement herein is not correct on such date. In the absence of
any such notification, it may be assumed that this certification applies as of
such date.

 

[This certification excepts beneficial interests in and does not relate to U.S.
$               principal amount of the Offered Notes appearing in your books as
being held for our account but that we have sold or as to which we are not yet
able to certify.]

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:*

 

 

By:

 

,

 

Account Holder

 

--------------------------------------------------------------------------------

*Certification must be dated on or after the 15th day before the date of the
Euroclear or Clearstream certificate to which this certification relates.

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

SERIES B1 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY EUROCLEAR OR CLEARSTREAM

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                  ]

New York, New York [      ]

Attention: [                         ]

 

Re:                               Series B1 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series B1 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that, based solely on certifications we have received in
writing, by tested telex or by electronic transmission from member organizations
appearing in our records as persons being entitled to a portion of the principal
amount set forth below (our “Member Organizations”) as of the date hereof,
$                     principal amount of the Offered Notes is owned by persons
(a) that are not U.S. persons (as defined in Rule 902 under the Securities Act
of 1933, as amended (the “Securities Act”)) or (b) who purchased their Offered
Notes (or interests therein) in a transaction or transactions that did not
require registration under the Securities Act.

 

We further certify (a) that we are not making available herewith for exchange
any portion of the related Regulation S Temporary Book-Entry Note excepted in
such certifications and (b) that as of the date hereof we have not received any
notification from any of our Member Organizations to the effect that the
statements made by them with respect to any portion of the part submitted
herewith for exchange are no longer true and cannot be relied upon as of the
date hereof.

 

We understand that this certification is required in connection with certain
securities laws of the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy hereof to any interested party in such proceedings.

 

Date:

 

 

Yours faithfully,

 

 

 

By:

 

[Morgan Guaranty Trust Company of New York,
Brussels Office, as Operator of the Euroclear
Clearance System] [Clearstream, société anonyme]

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

SERIES B1 SUPPLEMENT

 

FORM OF
CERTIFICATE TO BE GIVEN BY TRANSFEREE OF BENEFICIAL INTEREST IN A
REGULATION S TEMPORARY BOOK ENTRY NOTE

 

[Euroclear

151 Boulevard Jacqmain

B-1210 Brussels, Belgium]

 

[Clearstream Banking, société anonyme

f/k/a CedelBank, société anonyme

67 Boulevard Grand-Duchesse Charlotte

L-1331 Luxembourg]

 

Re:                               Series B1 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series B1 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture,
dated as of August 9, 2005, between WEST and the Indenture Trustee.

 

This is to certify that as of the date hereof, and except as set forth below,
for purposes of acquiring a beneficial interest in the Offered Notes, the
undersigned certifies that it is not a U.S. person (as defined in Rule 902 under
the Securities Act of 1933, as amended).

 

The undersigned undertakes to advise you promptly by tested telex on or prior to
the date on which you intend to submit your certification relating to the
Offered Notes held by you in which the undersigned intends to acquire a
beneficial interest in accordance with your operating procedures if any
applicable statement herein is not correct on such date. In the absence of any
such notification, it may be assumed that this certification applies as of such
date.

 

We understand that this certification is required in connection with certain
securities laws in the United States of America. If administrative or legal
proceedings are commenced or threatened in connection with which this
certification is or would be relevant, we irrevocably authorize you to produce
this certification or a copy thereof to any interested party in such
proceedings.

 

Dated:

By:

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

SERIES B1 SUPPLEMENT

 

FORM OF
TRANSFER CERTIFICATE FOR EXCHANGE OR
TRANSFER FROM 144A BOOK-ENTRY NOTE
TO REGULATION S BOOK-ENTRY NOTE

 

Deutsche Bank Trust Company Americas

as Indenture Trustee and Note Registrar

[                                  ]

New York, New York [       ]

Attention: [                          ]

 

Re:                               Series B1 Floating Rate Secured Notes (the
“Offered Notes”) issued pursuant to the Series B1 Supplement, dated as of
August 9, 2005, between Willis Engine Securitization Trust (the “Issuer”) and
Deutsche Bank Trust Company Americas (the “Indenture Trustee”) to the Indenture
(as supplemented, the “Indenture”), dated as of August 9, 2005, between WEST and
the Indenture Trustee.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

 

This letter relates to U.S. $                  principal amount of Offered Notes
that are held as a beneficial interest in the 144A Book-Entry Note (CUSIP
No.                     ) with DTC in the name of [insert name of transferor]
(the “Transferor”). The Transferor has requested an exchange or transfer of the
beneficial interest for an interest in the Regulation S Book-Entry Note (CUSIP
No.                         ) to be held with [Euroclear] [Clearstream] through
DTC.

 

In connection with the request and in receipt of the Offered Notes, the
Transferor does hereby certify that the exchange or transfer has been effected
in accordance with the transfer restrictions set forth in the Indenture and the
Offered Notes and:

 

(a)           pursuant to and in accordance with Regulation S under the
Securities Act of 1933, as amended (the “Securities Act”), and accordingly the
Transferor does hereby certify that:

 

(i)            the offer of the Offered Notes was not made to a person in the
United States of America,

 

(ii)           either (A) at the time the buy order was originated, the
transferee was outside the United States of America or the Transferor and any
person acting on its behalf reasonably believed that the transferee was outside
the United States of America, or (B) the transaction was executed in, on or
through the facilities of a designated offshore securities market and neither
the Transferor nor any person acting on its behalf knows that the transaction
was pre-arranged with a buyer in the United States of America,

 

E-1

--------------------------------------------------------------------------------


 

(iii)          no directed selling efforts have been made in contravention of
the requirements of Rule 903 or 904 of Regulation S, as applicable, and the
other conditions of Rule 903 or Rule 904 of Regulation S, as applicable, have
been satisfied and

 

(iv)          the transaction is not part of a plan or scheme to evade the
registration requirements of the Securities Act, and

 

(b)           with respect to transfers made in reliance on Rule 144A under the
Securities Act, the Transferor does hereby certify that the Notes are being
transferred in a transaction permitted by Rule 144A under the Securities Act.

 

This certification and the statements contained herein are made for your benefit
and the benefit of WEST.

 

 

[Insert name of Transferor]

 

 

Dated:

By:

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

SCHEDULE 1

SERIES B1 SUPPLEMENT

 

SCHEDULES OF MINIMUM TARGETED PRINCIPAL BALANCES
AND SCHEDULED TARGETED PRINCIPAL BALANCES

 

Payment Date

 

Series B1 Scheduled
Targeted Principal Balances

 

8/15/2005

 

28,119,784

 

9/15/2005

 

27,962,690

 

10/15/2005

 

27,805,596

 

11/15/2005

 

27,648,503

 

12/15/2005

 

27,491,409

 

1/15/2006

 

27,334,315

 

2/15/2006

 

27,177,221

 

3/15/2006

 

27,020,128

 

4/15/2006

 

26,863,034

 

5/15/2006

 

26,705,940

 

6/15/2006

 

26,548,846

 

7/15/2006

 

26,391,753

 

8/15/2006

 

26,234,659

 

9/15/2006

 

26,077,565

 

10/15/2006

 

25,920,471

 

11/15/2006

 

25,763,378

 

12/15/2006

 

25,606,284

 

1/15/2007

 

25,449,190

 

2/15/2007

 

25,292,096

 

3/15/2007

 

25,135,002

 

4/15/2007

 

24,977,909

 

5/15/2007

 

24,820,815

 

6/15/2007

 

24,663,721

 

7/15/2007

 

24,506,627

 

8/15/2007

 

24,349,534

 

9/15/2007

 

24,192,440

 

10/15/2007

 

24,035,346

 

11/15/2007

 

23,878,252

 

12/15/2007

 

23,721,159

 

1/15/2008

 

23,564,065

 

2/15/2008

 

23,406,971

 

3/15/2008

 

23,249,877

 

4/15/2008

 

23,092,784

 

5/15/2008

 

22,935,690

 

6/15/2008

 

22,778,596

 

7/15/2008

 

22,621,502

 

8/15/2008

 

22,464,408

 

9/15/2008

 

22,307,315

 

10/15/2008

 

22,150,221

 

11/15/2008

 

21,993,127

 

12/15/2008

 

21,836,033

 

1/15/2009

 

21,678,940

 

2/15/2009

 

21,521,846

 

3/15/2009

 

21,364,752

 

 

i

--------------------------------------------------------------------------------


 

Payment Date

 

Series B1 Scheduled
Targeted Principal Balances

 

4/15/2009

 

21,207,658

 

5/15/2009

 

21,050,565

 

6/15/2009

 

20,893,471

 

7/15/2009

 

20,736,377

 

8/15/2009

 

20,579,283

 

9/15/2009

 

20,422,189

 

10/15/2009

 

20,265,096

 

11/15/2009

 

20,108,002

 

12/15/2009

 

19,950,908

 

1/15/2010

 

19,793,814

 

2/15/2010

 

19,636,721

 

3/15/2010

 

19,479,627

 

4/15/2010

 

19,322,533

 

5/15/2010

 

19,165,439

 

6/15/2010

 

19,008,346

 

7/15/2010

 

18,851,252

 

8/15/2010

 

18,694,158

 

9/15/2010

 

18,537,064

 

10/15/2010

 

18,379,971

 

11/15/2010

 

18,222,877

 

12/15/2010

 

18,065,783

 

1/15/2011

 

17,908,689

 

2/15/2011

 

17,751,595

 

3/15/2011

 

17,594,502

 

4/15/2011

 

17,437,408

 

5/15/2011

 

17,280,314

 

6/15/2011

 

17,123,220

 

7/15/2011

 

16,966,127

 

8/15/2011

 

16,809,033

 

9/15/2011

 

16,651,939

 

10/15/2011

 

16,494,845

 

11/15/2011

 

16,337,752

 

12/15/2011

 

16,180,658

 

1/15/2011

 

16,023,564

 

2/15/2012

 

15,866,470

 

3/15/2012

 

15,709,377

 

4/15/2012

 

15,552,283

 

5/15/2012

 

15,395,189

 

6/15/2012

 

15,238,095

 

7/15/2012

 

15,081,001

 

8/15/2012

 

14,923,908

 

9/15/2012

 

14,766,814

 

10/15/2012

 

14,609,720

 

11/15/2012

 

14,452,626

 

12/15/2012

 

14,295,533

 

1/15/2013

 

14,138,439

 

2/15/2013

 

13,981,345

 

3/15/2013

 

13,824,251

 

4/15/2013

 

13,667,158

 

5/15/2013

 

13,510,064

 

6/15/2013

 

13,352,970

 

7/15/2013

 

13,195,876

 

 

ii

--------------------------------------------------------------------------------


 

Payment Date

 

Series B1 Scheduled
Targeted Principal Balances

 

8/15/2013

 

13,038,783

 

9/15/2013

 

12,881,689

 

10/15/2013

 

12,724,595

 

11/15/2013

 

12,567,501

 

12/15/2013

 

12,410,407

 

1/15/2014

 

12,253,314

 

2/15/2014

 

12,096,220

 

3/15/2014

 

11,939,126

 

4/15/2014

 

11,782,032

 

5/15/2014

 

11,624,939

 

6/15/2014

 

11,467,845

 

7/15/2014

 

11,310,751

 

8/15/2014

 

11,153,657

 

9/15/2014

 

10,996,564

 

10/15/2014

 

10,839,470

 

11/15/2014

 

10,682,376

 

12/15/2014

 

10,525,282

 

1/15/2015

 

10,368,189

 

2/15/2015

 

10,211,095

 

3/15/2015

 

10,054,001

 

4/15/2015

 

9,896,907

 

5/15/2015

 

9,739,813

 

6/15/2015

 

9,582,720

 

7/15/2015

 

9,425,626

 

8/15/2015

 

9,268,532

 

9/15/2015

 

9,111,438

 

10/15/2015

 

8,954,345

 

11/15/2015

 

8,797,251

 

12/15/2015

 

8,640,157

 

1/15/2016

 

8,483,063

 

2/15/2016

 

8,325,970

 

3/15/2016

 

8,168,876

 

4/15/2016

 

8,011,782

 

5/15/2016

 

7,854,688

 

6/15/2016

 

7,697,595

 

7/15/2016

 

7,540,501

 

8/15/2016

 

7,383,407

 

9/15/2016

 

7,226,313

 

10/15/2016

 

7,069,219

 

11/15/2016

 

6,912,126

 

12/15/2016

 

6,755,032

 

1/15/2017

 

6,597,938

 

2/15/2017

 

6,440,844

 

3/15/2017

 

6,283,751

 

4/15/2017

 

6,126,657

 

5/15/2017

 

5,969,563

 

6/15/2017

 

5,812,469

 

7/15/2017

 

5,655,376

 

8/15/2017

 

5,498,282

 

9/15/2017

 

5,341,188

 

10/15/2017

 

5,184,094

 

11/15/2017

 

5,027,000

 

 

iii

--------------------------------------------------------------------------------


 

Payment Date

 

Series B1 Scheduled
Targeted Principal Balances

 

12/15/2017

 

4,869,907

 

1/15/2018

 

4,712,813

 

2/15/2018

 

4,555,719

 

3/15/2018

 

4,398,625

 

4/15/2018

 

4,241,532

 

5/15/2018

 

4,084,438

 

6/15/2018

 

3,927,344

 

7/15/2018

 

1,868,867

 

8/15/2018

 

1,790,998

 

9/15/2018

 

1,713,128

 

10/15/2018

 

1,635,259

 

11/15/2018

 

1,557,390

 

12/15/2018

 

1,479,520

 

1/15/2019

 

1,401,651

 

2/15/2019

 

1,323,781

 

3/15/2019

 

1,245,912

 

4/15/2019

 

1,168,042

 

5/15/2019

 

1,090,173

 

6/15/2019

 

1,012,303

 

7/15/2019

 

934,434

 

8/15/2019

 

856,564

 

9/15/2019

 

778,695

 

10/15/2019

 

700,825

 

11/15/2019

 

622,956

 

12/15/2019

 

545,086

 

1/15/2020

 

467,217

 

2/15/2020

 

389,347

 

3/15/2020

 

311,478

 

4/15/2020

 

233,608

 

5/15/2020

 

155,739

 

6/15/2020

 

77,869

 

 

iv

--------------------------------------------------------------------------------